Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 9-15 are currently rejected under 35 U.S.C. 101 and 103.  
Claims 7-8 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6 and 9-15 are within the four statutory categories.  Claims 1-6 and 9-14 are drawn to an apparatus for monitoring patient insulin regimen adherence, which is within the Claim 15 is drawn to a method for monitoring patient insulin regimen adherence which is within the four statutory categories (i.e. process).
Claim 1 recites: a device comprising a processor that executes instructions stored on a memory, wherein the instructions comprise obtaining event data, wherein the event data is time-stamped and labeled as either adherent or nonadherent, categorizing each event into nonoverlapping consecutive time windows, computing a plurality of adherence values by dividing a number of adherent events in each time window by the total number of events in each time window, combining the plurality of adherence values to form a composite adherence value, wherein the adherence value corresponding to a first time window is downweighted in comparison to the adherence value corresponding to a second time window, and communicating the combined composite adherence values as a single representation, wherein each event is a fasting event or a meal event, and wherein the insulin dosage regimen comprises a basal insulin medicament dosage regimen or a bolus insulin medicament dosage regimen.  
The limitations of computing the plurality of adherence values and combining the plurality of adherence values, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept because they recite mathematical relationships, formulas, equations, and/or mathematical calculations (in this case division, weighting, and addition).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 1 recites a device, whereas Claim 15 recites a method.
Claims 2-14 include other limitations, for example Claims 2-5 and 13-14 recite specific formulas for calculating the composite adherence value, Claim 6 recites a particular length of time for the time window, Claim 9 recites a coloring of the single representation, Claim 10 recites categorizing the events utilizing secondary nonoverlapping consecutive time windows, calculating a secondary composite adherence value, and displaying the secondary composite adherence value as a single representation, and Claim 11 recites repeating the steps of Claim 1 over time, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Furthermore, Claims 1-6 and 9-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor and a memory, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 19-23 of the present Specification disclosing that the various components of the present invention may be embodied as, for example, known medical devices, a smart phone, laptop, tablet computer, desktop computer, or other form of electronic device, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the events comprising certain types of metabolic events and insulin regimens and classifying the events as adherent or nonadherent to an insulin regimen, which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining the event data, which amounts to mere data gathering, and/or the recitation of communicating the combined composite adherence values as a single representation, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-6 and 9-14 include other limitations, but these limitations also amount to no more than mere adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the single representation on a display as recited by dependent Claim 12 comprises an insignificant application), and hence also do not integrate the aforementioned abstract idea into a practical application.
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 19-23 of the present Specification discloses that that the additional elements (i.e. the memory and processor, and any other potential structural limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining event data, displaying the results of an analysis of the event data) that are well-
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives event data, and transmits the data to a display over a network, for example the Internet, e.g. see pgs. 19-20 of the present Specification;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. the division used to calculate the adherence values, and the addition to calculate the combined composite adherence values) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-6 and 9-14 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements performing generic functions (e.g. the display configured to display the single representation recited in dependent Claim 12), and/or performing repetitive calculations (e.g. the various formulas recited in dependent Claims 2-5 and 13-14, and repeating the calculations as recited in dependent Claim 10-11).

Therefore, whether taken individually or as an ordered combination, Claims 1-6 and 9-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (Pub. No. US 2015/0006462) in view of Daya (Pub. No. US 2010/0305975).

Regarding Claims 1 and 15, Sudharsan discloses the following:  A device/method for evaluating historical adherence to a prescribed insulin medicament dosage regimen for a subject, wherein the device comprises one or more processors  and a memory (The system includes a processor and memory, e.g. see paragraph [0071].), the memory storing instructions that, when executed by the one or more processors, perform a method of: 
obtaining a first data set, the first data set comprising a plurality of metabolic events the subject engaged in over an evaluation period (The system receives user input regarding patient behavior, such as consumption of medication (i.e. a metabolic event), over a certain time period (i.e. an evaluation period), e.g. see paragraphs [0024] and [0036]-[0037].), wherein each respective metabolic event in the plurality of metabolic events comprises (i) a timestamp of the respective metabolic event (The system tracks the time of each patient behavior, for example noting that the patient has orally consumed medication at various specific times, e.g. see paragraph [0035].) and (ii) a classification that is at least one of insulin regimen adherent and insulin regimen nonadherent (The system tracks insulin dosing as part of an insulin regimen, e.g. see paragraphs [0045] and [0050], and further indicates when a patient behavior is compliant (i.e. adherent) or not compliant (i.e. nonadherent), e.g. see paragraph [0042].); 
binning each respective metabolic event in the plurality of metabolic events on the basis of a plurality of nonoverlapping consecutive primary time windows within the evaluation period (The system enables a user to define a selected time period for monitoring the patient behaviors (i.e. metabolic events), for example a day, week, or month, e.g. see paragraph [0064] – that is, a day comprises a , wherein 
each respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive primary time windows is of a same first fixed duration (The system monitoring may be over a particular period, for example daily, where each event is performed at a fixed interval (i.e. a same first fixed duration), for example every 6 hours, e.g. see paragraph [0035].  Furthermore, in the instance where the monitoring period (i.e. the evaluation period) comprises a week and the patient is to take a medication (i.e. a metabolic event) daily, e.g. see paragraph [0036], each nonoverlapping primary time window may be considered to be of a fixed duration of one day each.), and 
each respective metabolic event in the plurality of metabolic events is placed into a single respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive time windows when the timestamp for the respective metabolic event is within the respective nonoverlapping consecutive primary time window, thereby obtaining a plurality of primary subsets of the plurality of metabolic events, wherein each respective primary subset of the plurality of metabolic events in the plurality of primary subsets is for a different respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive primary time windows (Each medication dosage taken (i.e. each metabolic event) only occurs at a particular time, for example at 8 a.m., 2 p.m., and 8 p.m. daily, e.g. see paragraph [0035] – that is, each dosage does not overlap with another dosage and each dosage taken ; 
computing a plurality of primary adherence values (The system calculates a plurality of compliance to dosage values (i.e. primary adherence values), e.g. see paragraphs [0042]-[0043].), wherein 
each respective primary adherence value in the plurality of primary adherence values represents a corresponding primary subset in the plurality of primary subsets (Each of the compliance to dosage values correspond to at least one dosage consumed over a particular time period (i.e. a primary subset), for example a number of dosages consumed in a day, e.g. see paragraphs [0042]-[0043].), and 
each respective primary adherence value in the plurality of primary adherence values is computed by dividing a number of insulin regimen adherent metabolic events in the corresponding primary subset in the plurality of primary subsets by a total number of metabolic events in the corresponding primary subset in the plurality of primary subsets (The compliance to dosage values are calculated by dividing the number of compliant events by the total prescribed, for example where 8 out of 10 prescribed dosages were in compliance, a compliance dosage value of 0.8 is calculated, e.g. see paragraphs [0042]-[0043] and [0048].); 
combining the plurality of primary adherence values into a primary composite adherence value (The system utilizes the compliance to dosage values to calculate a drug adherence count, e.g. see paragraph [0051], which is then combined with a drug importance factor to obtain a daily medication adherence ; and 
communicating the primary composite adherence value as a primary single representation, thereby evaluating historical adherence to the standing insulin medicament dosage regimen for the subject (The system includes a dashboard that displays the patient compliance scores (i.e. which may be interpreted as including the daily medication adherence), e.g. see paragraph [0065].).
But Sudharsan does not explicitly teach the following:
(A)	wherein the combining downweights a first primary adherence value in the plurality of primary adherence values, representing a first primary time window in the plurality of nonoverlapping consecutive primary time windows, with respect to a second primary adherence value, representing a second primary time window in the plurality of nonoverlapping consecutive primary time windows, in calculating the primary composite adherence value, on the basis that the first primary time window occurs in time before the second primary time window;
(B)	wherein each metabolic event in the plurality of metabolic events is a fasting event and the prescribed insulin medicament dosage regimen is a basal insulin medicament dosage regimen, or
(C)	wherein each metabolic event in the plurality of metabolic events is a meal event, and the prescribed insulin medicament dosage regimen is a bolus insulin medicament dosage regimen.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the weighting to the compliance score as taught by Daya in order to make the system customizable according to a particular user’s needs, e.g. see Daya paragraphs [0293]-[0294] and [0306]-[0308], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 
(B)	Sieber teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including fasting events, e.g. see pg. 18, lines 19-31, and further to utilize the fasting event to determine basal insulin data, e.g. see pg. 2, lines 9-13, pg. 6, lines 4-8.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the fasting event and basal insulin regimen as taught by Sieber in order to enable the system of Sudharsan to process more types of insulin and glucose-related data, wherein fasting blood glucose is the most commonly performed test among insulin treated patients, e.g. see Sieber pg. 2, lines 10-13, and 
(C)	Duke teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including meal events, e.g. see paragraph [0036], and further to track bolus insulin doses administered around the time of meal events, e.g. see paragraph [0055], to enable the system to offset a glucose rise due to the meal consumption.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Sudharsan to incorporate the meal event and bolus insulin regimen as taught by Duke in order to enable the system to offset a glucose rise due to the meal consumption, e.g. see Duke paragraph [0055], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the present claim language requires that the metabolic event is a fasting event and the prescribed insulin regimen is a basal insulin regimen or the metabolic event is a meal event and the prescribed insulin regimen is a bolus insulin regimen, and hence only one of the aforementioned conditions can be satisfied at any given time.  Hence, only one of Sieber and Duke would be required to teach the claim limitations, depending on which condition is satisfied.  Therefore, as shown above, the aforementioned limitations are addressed by either the combination of Sudharsan, Daya, and Sieber, or the combination of Sudharsan, Daya, and Duke, but in the interest of compact prosecution, Examiner will refer to this combination as “the combination of Sudharsan, Daya, Sieber, and Duke.”



Regarding Claim 2, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: The device of claim 1, wherein the combining calculates the primary composite adherence value as:

    PNG
    media_image1.png
    53
    88
    media_image1.png
    Greyscale

wherein, 

    PNG
    media_image2.png
    28
    153
    media_image2.png
    Greyscale

each ai is a primary adherence value in the plurality of primary adherence values and occurs in time before aii, and each wi is an independent weight for a corresponding ai (The system sums the compliance to dosage values (i.e. the primary adherence values) to obtain a drug adherence count, which is then multiplied by a drug importance factor (i.e. an independent weight), and summed to calculated a daily regimen adherence (i.e. the primary composite adherence value), e.g. see Sudharsan paragraphs [0051]-[0054].).

Regarding Claim 3, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following: The device of claim 1, wherein the combining calculates the primary composite adherence value as:

    PNG
    media_image3.png
    52
    73
    media_image3.png
    Greyscale

wherein, each ai is a primary adherence value in the plurality of primary adherence values and occurs in time before ai+1, each wi is an independent weight for a corresponding ai, each wi is (i) equal to a first value when wi represents a primary time window that is before a threshold time and (ii) equal to a second value when wi represents a primary time window that is after the threshold time, and the first value is smaller than the second value (The system sums the compliance to dosage values (i.e. the primary adherence values) to obtain a drug adherence count, which is then multiplied by a drug importance factor (i.e. an independent weight), and summed to calculated a daily regimen adherence (i.e. the primary composite adherence value), e.g. see Sudharsan paragraphs [0051]-[0054].  Furthermore, the weighting may be varied depending on time, for example a time window for a more recent time (i.e. a time window that is not before a threshold time) may be weighted higher than (i.e. the second value is greater than the first value) a weight for a time window for an older time (i.e. a time window that is before a threshold time), e.g. see Daya paragraph [0278].).

Regarding Claim 6, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following:
The device of claim 1, wherein the same first fixed duration is a day, a week, two weeks, or a month (The system monitoring may be over a particular period, for example daily, where each event is performed at a fixed interval (i.e. a same first fixed duration), for example every 6 hours, e.g. see Sudharsan paragraph [0035].  Furthermore, in the instance where the monitoring period (i.e. the evaluation period) comprises a week and the patient is to take a medication daily, .

Regarding Claim 10, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following:  The device of claim 1, the method further comprising:
binning each respective metabolic event in the plurality of metabolic events on the basis of a plurality of nonoverlapping consecutive secondary time windows within the first period of time (The system enables a user to define a selected time period for monitoring the patient behaviors (i.e. metabolic events), for example a day, week, or month, e.g. see Sudharsan paragraph [0064] – that is, a day comprises a plurality of nonoverlapping consecutive hours, a week comprises a plurality of nonoverlapping consecutive days, and so forth.), wherein 
each respective nonoverlapping consecutive secondary time window in the plurality of nonoverlapping consecutive secondary time windows is of a same second fixed duration other than the first fixed duration (The system monitoring may be over a particular period, for example daily, where each event is performed at a fixed interval (i.e. a same first fixed duration), for example every 6 hours, e.g. see paragraph [0035].  Furthermore, in the instance where the monitoring period (i.e. the evaluation period) comprises a week and the patient is to take a medication (i.e. a metabolic event) daily, e.g. see Sudharsan paragraph [0036], each nonoverlapping secondary time window may be considered to be of a fixed duration of one day each.), and 
each respective metabolic event in the plurality of metabolic events is placed into a single nonoverlapping secondary consecutive time window in the plurality of nonoverlapping consecutive secondary time windows when the timestamp for the respective metabolic event is within the single nonoverlapping consecutive secondary time window, thereby obtaining a plurality of secondary subsets of the plurality of metabolic events, wherein each respective secondary subset of the plurality of metabolic events in the plurality of secondary subsets is for a different secondary time window in the plurality of nonoverlapping consecutive secondary time windows (Each medication dosage taken (i.e. each metabolic event) only occurs at a particular time, for example at 8 a.m., 2 p.m., and 8 p.m. daily, e.g. see Sudharsan paragraph [0035] – that is, each dosage does not overlap with another dosage and each dosage taken falls within a particular monitoring interval (i.e. each metabolic event is placed into a single respective nonoverlapping consecutive time window).); 
computing a plurality of secondary adherence values (The system calculates a plurality of compliance to dosage values (i.e. primary adherence values), e.g. see Sudharsan paragraphs [0042]-[0043].), wherein 
each respective secondary adherence value in the plurality of secondary adherence values represents a corresponding secondary subset in the plurality of secondary subsets (Each of the compliance to dosage values correspond to at least one dosage consumed over a particular time period (i.e. a secondary subset), for example a number of dosages consumed in a day, e.g. see Sudharsan paragraphs [0042]-[0043].), and 
each respective secondary adherence value in the plurality of secondary adherence values is computed by dividing a number of insulin regimen adherent metabolic events in the corresponding secondary subset in the plurality of secondary subsets by a total number of metabolic events in the corresponding secondary subset in the plurality of secondary subsets (The compliance to dosage values are calculated by dividing the number of compliant events by the total prescribed, for example where 8 out of 10 prescribed dosages were in compliance, a compliance dosage value of 0.8 is calculated, e.g. see Sudharsan paragraphs [0042]-[0043] and [0048].); 
combining the plurality of secondary adherence values into a secondary composite adherence value (The system utilizes the compliance to dosage values to calculate a drug adherence count, e.g. see Sudharsan paragraph [0051], which is then combined with a drug importance factor to obtain a daily medication adherence (i.e. a primary composite adherence value), e.g. see Sudharsan paragraphs [0052]-[0053].), wherein the combining downweights a first secondary adherence value in the plurality of secondary adherence values, representing a first secondary time window in the plurality of nonoverlapping consecutive secondary time windows, with respect to a second secondary adherence value, representing a second secondary time window in the plurality of nonoverlapping consecutive secondary time windows, in calculating the secondary composite adherence value, on the basis that the first secondary time window occurs in time before the second secondary time window (The system calculates a compliance score for a patient that represents the patient’s degree of ; and 
the communicating further communicates the secondary composite adherence value as a secondary single representation (The system includes a dashboard that displays the patient compliance scores (i.e. which may be interpreted as including the daily medication adherence), e.g. see Sudharsan paragraph [0065].).
Furthermore, the limitations of Claim 10 should not be afforded patentable weight because the recited subject matter of Claim 10 is directed towards simple duplication of parts.  Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, e.g. see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B).  In this case, the recited subject matter of Claim 10 is directed towards simply repeating the steps previously recited in independent Claim 1, but for “secondary” metrics (e.g. “secondary time window,” “secondary subsets,” “secondary adherence values,” etc.) rather than “primary” metrics, wherein a “secondary” metric is not defined in such a way so as to meaningfully distinguish it from a primary metric.  However, as shown above, in the interest of compact prosecution, Examiner has afforded Claim 10 patentable weight, and it is nonetheless unpatentable under 35 U.S.C. 103 over the combination of Sudharsan, Daya, Sieber, 

Regarding Claim 12, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, and further teaches the following:
The device of claim 1, wherein the device includes a display and the communicating includes presenting the first single representation on the display (The system includes a dashboard that displays the patient compliance scores (i.e. which may be interpreted as including the daily medication adherence), e.g. see Sudharsan paragraph [0065].).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Alferness (Pub. No. US 2010/0198021).
Regarding Claim 4, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 3, but does not explicitly teach the following:  
(A)	The device of claim 3, wherein the threshold time is two weeks prior to when the combining is performed, four weeks prior to when the combining is performed, or six weeks prior to when the combining is performed.
(A)	Alferness teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to weight values based on time, for example wherein the most recent two to four weeks are weighted more heavily, e.g. see paragraph [0278] – that is, the first time period represents data that is older than two to four weeks (i.e. a threshold of two to 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate the two to four week time-based weighting as taught by Alferness in order to help avoid longer term consequences from poor glucose management, e.g. see Alferness paragraph [0012], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Cobelli (Pub. No. US 2014/0118138).
Regarding Claim 5, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following:  
(A)	The device of claim 3, wherein the first value is zero and the second value is 1.
(A)	Cobelli teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to weight values based on time, for example wherein the most recent values are weighted more heavily, wherein a weighting factor may be between zero and one, e.g. see paragraph [0116], to minimize the number of nuisance/false alerts.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate the zero to one weighting as taught by Cobelli in order to minimize the number of nuisance/false alerts, e.g. see Cobelli paragraph [0116], and because doing so could be .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Creswell (Pub. No. US 2013/0317840).
Regarding Claim 9, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following:  
(A)	The device of claim 1, wherein the primary single representation is coloured from a colour palette based on a value of the primary composite adherence value.
(A)	Creswell teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient adherence rate, e.g. see paragraph [0470], wherein the patient adherence rate may be colored based on the numerical value, e.g. see paragraphs [0472] and [0519], to indicate a patient status, for example an alert status.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate the color coding of the patient data as taught by Creswell in order to indicate a patient status, for example an alert status, e.g. see Creswell paragraph [0519], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Ramasubramanian (Pub. No. US 2007/0061166).
Regarding Claim 11, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The device of claim 1, wherein the method is repeated on a recurring basis over time.
(A)	Ramasubramanian teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a compliance score on a periodic basis (i.e. a recurring basis over time), e.g. see paragraph [0077], which is indicative of the need for patient interventions, e.g. see paragraphs [0078]-[0079].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate periodically repeating the aforementioned calculations as taught by Ramasubramanian in order to provide patient interventions with adequate frequency, e.g. see Ramasubramanian paragraphs [0021] and [0078]-[0079], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Cazares (Pub. No. US 2008/0162182).
Claim 13, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The device of claim 1, wherein the combining calculates the primary composite adherence value as:

    PNG
    media_image3.png
    52
    73
    media_image3.png
    Greyscale

wherein, 
each ai is a respective primary adherence value in the plurality of primary adherence values, 
each ai occurs in time before ai+1, and 
wi is a weighting factor that is computed as a linear function of time such that wi is less than wi+1.
(A)	Cazares teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a combined compliance score, wherein the combined compliance score is a linear weighted function of time, e.g. see paragraphs [0127]-[0128], to evaluate one or more trends in the patient’s compliance activity.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate the linear time weighting for the compliance score as taught by Cazares in order to evaluate one or more trends in the patient’s compliance activity, e.g. see Cazares paragraph [0115], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sudharsan, Daya, Sieber, and Duke in view of Mears (Pub. No. US 2014/0337047).
Regarding Claim 14, the combination of Sudharsan, Daya, Sieber, and Duke teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The device of claim 1, wherein the combining calculates the primary composite adherence value as:

    PNG
    media_image3.png
    52
    73
    media_image3.png
    Greyscale

wherein, 
each ai is a respective primary adherence value in the plurality of primary adherence values, 
each ai occurs in time before ai+1, and 
wi is a weighting factor that is computed as a nonlinear function of time such that wi is less than wi+1.
(A)	Mears teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a compliance score, e.g. see paragraph [0102], wherein the calculated scores may be calculated utilizing a nonlinear weighted scoring system, e.g. see paragraphs [0113] and [0116], to enable the calculations to emphasize or de-emphasize certain performance measures and to enable the rebalancing of the scores.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Sudharsan, Daya, Sieber, and Duke to incorporate the nonlinear time weighting for the compliance score as taught by .

Response to Arguments
Applicant’s arguments, see Remarks, filed December 3, 2020, with respect to the rejections of Claims 1-6 and 9-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because it is not directed towards a mathematical concept, specifically because it does not “expressly recite, or expressly rely on, a specific mathematical equation,” e.g. see pgs. 12-15 of Remarks – Examiner disagrees.
Examiner firstly notes that the October 2019 Update: Subject Matter Eligibility document states that “a mathematical relationship may be expressed in words or using mathematical symbols,” and further that, regarding a mathematical calculation, “there is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation,” and further “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations.”  Hence, the fact that the present independent claims do not explicitly recite a numerical mathematical formula and/or equation does not indicate that the independent claims cannot properly be interpreted as a mathematical relationship and/or calculation.  

Applicant further alleges that the present invention is patent eligible because the invention achieves technological improvements, specifically analogizing the improvements achieved by the present invention to those achieved by the invention of Example 40, e.g. see pgs. 15-16 of Remarks – Examiner disagrees.
The invention of Claim 1 of Example 40 pertains to collecting network traffic data, wherein the collected data is of higher quality, with fewer network delay, packet loss, or jitter.  In contrast, the disclosures of the present Specification are directed towards the monitoring of adherence of a patient to an insulin regimen, and improvements associated with adherence.  There is no disclosure in the present Specification of any improved data quality, or improved data accuracy, or of any improvements to the gathering of the data (i.e. reducing packet loss and/or jitter), and thus the improvements of the present invention are not properly analogized to those achieved by the invention of Example 40.
Applicant also alleges that the present invention is patent eligible because the additional elements are not well-understood, routine, and conventional, e.g. see pgs. 16-17 of Remarks – Examiner disagrees.
As shown above, Examiner has addressed each and every additional element recited by the present Claims, and has demonstrated that the hardware itself constitutes well-understood, Intellectual Ventures v. Symantec and Parker v. Flook, and/or Bancorp Services v. Sun Life.
For the aforementioned reasons, Claims 1-6 and 9-15 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed December 3, 2020, with respect to the rejections of Claims 1-6 and 9-15 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant alleges that the previously cited prior art is deficient because it does not teach the limitations pertaining to the specific types of events and the specific types of insulin medicament dosage regimens, e.g. see pgs. 17-18 of Remarks – Examiner disagrees.
As shown above, Sieber teaches it was old and well known in the art of healthcare, at the effective filing date, for a system to track events including fasting events, e.g. see pg. 18, lines 19-31, and further to utilize the fasting event to determine basal insulin data, e.g. see pg. 2, lines 9-13, pg. 6, lines 4-8.  Furthermore, Duke teaches it was old and well known in the art of healthcare, at the effective filing date, for the system to track events including meal events, e.g. see paragraph [0036], and further to track bolus insulin doses administered around the time of meal events, e.g. see paragraph [0055], to enable the system to offset a glucose rise due to the meal consumption.
For the aforementioned reasons, Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 22, 2021